Citation Nr: 1709587	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  0709194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right elbow disorder, to include degenerative arthritis.


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from June 8, 1982 to September 10, 1982 and from July 8, 1983 to November 30, 2004 in logistics and supply chain management.  The Veteran also served in the Air National Guard.  

This appeal before the Board of Veterans' Appeals (Board) originally arose from an October 2005 claim of service connection for swollen joints, asserted as arthritis of the right ankle, bilateral elbow, and bilateral wrist.  The Veteran perfected a timely appeal of this adverse determination.  See September 2006 Notice of Disagreement; February 2007 Statement of the Case; and February 2007 Substantive Appeal (VA Form 9). 

In March of 2008, the Veteran testified during a Board Hearing before the Veterans' Law Judge at the Regional Office (RO).  A transcript of that hearing is of record.  In April of 2009, the Board remanded the Veteran's claim to the RO for additional development.  In September of 2011, the Board entered a decision that denied service connection for swollen joints, asserted as arthritis of the right ankle, bilateral elbow, and bilateral wrist.  

In September of 2013, the Veteran advised the Board that he wished to have his September 2011 decision vacated pursuant to the settlement agreement in the case of National Org. of Veterans' Advocates, Inc., v. Secretary of Veterans' Affairs, 725 F.3d 1312 (Fed. Cir. 2013), and requested to be scheduled for a new hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In June 2014, the Board vacated the September 2011 Board decision.  The Veteran was subsequently scheduled for another Board hearing before a second Veterans' Law Judge, which was held in October, 2014.  A transcript of that hearing is of record.  

The Veteran has presented personal testimony at two hearings before two different Veterans' Law Judges concerning the issue presently before the Board.  The law requires that the Veterans' Law Judge who conducts a hearing on appeal must participate in any decision on that appeal.  38 U.S.C.A. § 7107(c)(West 2014); 38 C.F.R. § 20.207 (2016).  In January, 2015, the Veteran waived, in writing, his right to a Board hearing before the third judge.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Also, the Board notes that the Veterans Law Judge who chaired the Board Hearing in March 2008 is no longer employed at the Board.

In April, 2015, the Board entered a decision that denied entitlement to service connection for the residuals of swollen joints, other than the right elbow, asserted as arthritis of the right ankle, left elbow, and bilateral wrist, and remanded entitlement to service connection for a right elbow disorder, asserted as arthritis, for additional development.  The Board again remanded the case in March of 2016 for further development.  The Veteran's representative has submitted an appellate brief on behalf of the Veteran.  The case is now before the Board.  


FINDING OF FACT

The probative evidence of record shows that the Veteran does not have a right elbow disorder, to include degenerative arthritis, that is etiologically related to his military service or is otherwise of service origin.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a right shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the present case, VA's duty to notify was satisfied by way of a letter sent to the Veteran in the form of a Supplemental Statement of the Case in August of 2016.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, and the Veteran's lay statements.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

As noted above, the Board last remanded this case in March of 2016, to provide the Veteran with a VA examination in light of all new evidence and treatment records obtained.  Thereafter, in March 2016, the Veteran submitted private treatment records.  In April of 2016, the Biloxi VA medical examiner conducted a VA exam.  The report from this examination has been included in the claims file for review.  This examination involved a review of the Veteran's claims file and a thorough examination of the Veteran.  In light of the foregoing, the Board finds that there has been substantial compliance with its March 2016 remand directives with regard to obtaining outstanding records.  Stegall v. West, 11 Vet. App. 268 (1998).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in March 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159 , and that all necessary development has been accomplished.

II. Service Connection

The Veteran seeks entitlement to service connection for a right elbow disorder, to include degenerative arthritis, which he contends is related to his active service.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2016).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307,  3.309(a).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303 (b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be competent evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a). 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background

The Veteran contends that his right elbow disability is due to injuries he sustained while on active duty.  In an October 2014 hearing, the Veteran reported that he sustained damage to his elbow while performing physically demanding work in service including physical training, moving heavy containers of liquids, and building palettes for forklifts.  The Veteran states that the onset of his elbow pain was during service, the 1985 to 1989 period work related in logistics supply.  He reports that he was treated with Motrin and told that he had possible arthritis.  He states that the pain was intermittent, and that he would have problems one to two times per week.  The Veteran and his representative testified that these treatments and reports of pain are documented in his service treatment records.  

The Board has conducted a thorough review of the Veteran's Service Treatment Records (STRs), which appear show a thorough picture of the Veteran's treatment throughout his enlistment.  An enlistment exam in November of 1981 shows that the Veteran reported swollen joints and chest pains due to hard football practice and a previous broken right clavicle and broken right leg that the Veteran wrote was fully healed, and the examiner noted that the Veteran denied other significant medical or surgical history.

In September of 1982, the Veteran had an annual certificate examination, which he personally marked that he had not experienced any significant illness or injury since his last exam.  In May of 1983 during a military examination, the Veteran reported that he formerly had a broken leg at age 6.  In May of 1983, the Veteran had a military examination at the Military Entrance Processing Station, which showed normal strength and range of motion for the Veteran's upper extremities, and normal outcome of the musculoskeletal evaluation.  In March of 1984, the Veteran was seen for a knee effusion at the Air Force Base clinic.   

In April of 1984, the Veteran was seen for knee pain and knee effusion.  In August of 1985, the Veteran was seen by an orthopedic specialist on base for injuries to his fingers.  In October of 1986, the Veteran was seen for his left shoulder, rib cage, and left foot at Langley Air Force Base.  In November of 1986, the Veteran was treated for a hand fracture and pulmonary contusion.  A Private Treatment Record from November, 1986 shows that the Veteran was treated at Riverside Hospital for a head injury with cerebral concussion and basilar skull.  In May of 1987, the Veteran was seen for complaints of a recurrent back ache.  

In July of 1987, the Veteran was seen at the orthopedic clinic for a right knee strain at the USAF regional hospital.  In January of 1989, a periodic evaluation by an Air Force Examiner showed that the Veteran was "normal" under the sections marked for upper extremities to include strength and range of motion, as well as a "normal" for the section labeled musculoskeletal.  

In February of 1988, the Veteran was seen for rib cage and back pain.  In November of 1989, the Veteran underwent physical therapy for a post meniscus tear.  In September of 1993, the Veteran was seen for thumb pain.  In October of 1994, the Veteran was seen for a jammed finger.  In November of 1994, a Periodic Air Force exam showed normal upper extremities for strength and range of motion and normal musculoskeletal functions.  

In November of 1998, the Veteran was seen for shoulder and knee pain.  In December of 1998, the Veteran was seen for knee pain.  In October of 2000, the Veteran reported to sickcall for left finger pain.  In December of 2000, the Veteran was seen for knee pain to include meniscus tears and left knee issues. 

In January of 2001, the Veteran was seen for right knee and ankle pain.  The examiner noted that the Veteran had a normal gait and station, and that his upper extremities were normal with respect to full range of motion, absence of tenderness or deformity, absence of effusion of the joints, normal muscle strength and tone and normal stability of the joints.  A medical record from April of 2002 from Tyndall Air Force Base states that the Veteran appeared to have his Motrin and Celebrex renewed for severe knee and joint pain.  

In November of 2002, Veteran reported that he has pain over his left pectoral muscle.  In September of 2004, the Veteran's retirement physical states that the Veteran declined any concerns since his last PHA over five years ago.  During this exam, the Veteran checked off boxes indicating that his overall health was the same since last examination, that he had not been seen or treated by a health care provider since his last exam, and that he had not suffered from any injuries or illness while on active duty for which he did not seek medical care.  

A January 2005 Statement in Support of Claim listed several complaints to include and specifies injuries in the knee, eyes, hand, ankle, back, upper chest, and hand, but did not mention elbow pain.  A subsequent 2005 Biloxi VA Examination showed shoulder arthritis and knee and ankle pain, and also mentioned the Veteran's hand pain.  On March 5, 2008 at the Veteran's first Hearing, the Veteran reports that his elbows were affected by his service, and that he has pain, swelling, and limited range of motion in his right elbow.  The claim was recharacterized in this hearing to include arthritis of the elbows.  The Veteran's record shows no prior mention of elbow discomfort.  The Veteran's Service Treatment records are silent for a diagnosis of arthritis in the right elbow.  

In September of 2009, the Veteran underwent a VA examination, in which the examiner documented the following: 

RIGHT ELBOW WORKSHEET Veteran states onset was during service the '85 to '89 time period work related in logistics supply He was treated with Motrin told he had possible arthritis.  He states the pain was intermittent. 
  He would have problems one to two times a week.  He has had no medical care since leaving the service.  He has had no surgery on it Symptoms of pain stiffness swelling weakness denies deformity locking giving way or instability The Veteran states it hurts Movements will trigger something in the elbow he cannot fully extend his arm Normally there is no pain however during flare-ups it will be 6 on a scale of 1 to 10 occurring two times a week lasting 10 to 15 minutes if he sleeps on his elbow it will take most of the morning for the elbow to relax No history of Inflammatory arthritis no neoplasms no treatment last 12 months no PT injections meds or other.

Following a review of the claims folder a physical examination and X ray findings the examiner concluded despite subjective complaints there were no objective findings to support diagnoses.  

In an October 2014 hearing, the Veteran stated that he was scheduled for a surgery for his right elbow for tendon damage and limited range of motion for November of 2014.  The Veteran's representative stated that the Veteran had a 2007 diagnosis of arthritis.  

Private treatment records submitted by the Veteran show a November 2013 comparative analysis, mentioning a previous diagnosis of early degenerative arthritis in October 2007, and showing "severe right elbow degenerative changes, markedly deteriorated from October 2007," documented by B.C. 11/13/2013.  A subsequent private treatment record dated December 6, 2013 from Bay Medical Center, Panama City, FL documents symptoms of right elbow pain and includes right elbow arthroscopies.  

A December 23, 2013 Private Treatment Record from Tyndall Airforce Base, Florida shows progressively worsening chronic right med lateral epicondyle pain, and that the Veteran was unable to fully straighten his arm without moderate/severe pain.  The writer further documented that the Veteran failed conservative therapy.  
A November 2014 Private Treatment Record from Coastal Orthopedics shows a diagnosis of right elbow end stage degenerative joint disease/arthrofibrosis.

A Disability Benefits Questionnaire from the Veteran's April 2016 VA Examination at the Biloxi VA, shows that the examiner reviewed the Veteran's file in VBMS and CPRS.  The questionnaire shows a diagnosis of a right elbow degenerative joint disease status post arthroscopy with mild functional limitation after military service.  The questionnaire further states that it is less likely than not caused by or a result of military service.  The examiner noted that the DJD was diagnosed in 2007.  The examiner also notes that the Veteran currently reported having right elbow pain throughout his military career and had arthroscopy surgery at Gulf Coast Medical Center, Panama City.  The examiner acknowledges that the Veteran's records showed loose bodies which were debridement, and that the Veteran cannot fully extend his arm.  The examiner noted that the Veteran is able to play softball.  

"Despite subjective complaints," the examiner reports, "no objective findings to support a diagnosis of the right elbow." (DBQ, 2016)  In the diagnosis section of the Disability Benefits Questionnaire, the Examiner notes the following: 

"1. Right elbow DJD s/p arthroscopy. Functional limitation mild. After military service. It is less likely than not caused by or a result of military service.  STRs silent for this condition in military service. 
2. Right elbow DJD. It is less likely than not proximately due to or the result of inreased arthritis bilateral knee, bilateral shoulders, left ankle conditions. There is no medical nexus." (DBQ, 2016)


Analysis

As an initial matter, the Board notes that the Veteran has been diagnosed with a right elbow condition to include arthritis (degenerative joint disease.)  As such, the Board finds the current disability element required for service connection is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  However, because the Veteran's records are silent for documented complaints of elbow pain and treatment for elbow pain during service, or manifestation of symptoms of an elbow disability within one year of service, the Board will have to determine whether the Veteran's lay statements alone provide a sufficient basis to establish the in-service event or injury (or manifestation within one year) element required for service connection.  

The Board further acknowledges the Veteran's assertions that he has suffered from right elbow pain since his service in the 1980s.  The Veteran is competent to report symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

In the present case, the Board finds that the Veteran's statements regarding continuity of his current right elbow arthritis are inconsistent with other evidence of record.  As noted above, the first medical evidence of any right elbow symptoms since service is dated in 2007, about three years after his active service.  The absence of post-service findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of a continuous right elbow disability after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).   

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience right elbow symptoms until three years after service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Here, there are no complaints relating to symptoms of a right elbow disorder during the Veteran's period of military service.  Moreover, following his discharge from the service in November of 2004, the first evidence of any kind referring to any problem with right elbow was testimony during a hearing in March of 2008, nearly four years after the Veteran's discharge from military service.  In particular, the Board finds the silence regarding any such in-service injury and treatment in the service treatment records to be compelling.  The Board may weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  See Kahana v. Shinseki, 24 Vet. App. 428, 439-40 (2011).  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part, and second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred. Id. at 440.

Here, the Veteran's service treatment records are complete (which include entrance and separation examinations, dental records, and immunization records), and it is an indisputable fact that these records do not show that the Veteran was treated for or diagnosed with a right elbow disability during service.  The Veteran's contacts with the service medical departments were numerous during which time he was treated for various complains, including but not limited to his skull, knees, eyes, ankle, back, upper chest, shoulders and hands.  It is even noted that the Veteran reported a broken leg at the age of six when questioned about his medical history.  The Board finds that, had the Veteran experienced symptoms of a right elbow disability service, he would have reported to medical facilities just as he did in any other documented instance.  Therefore, the absence of documented right elbow disability makes it less likely that this condition actually occurred in service.  See AZ, No. 2012-7046, 2013 WL 5420978 , at *12; Buczynski, 24 Vet. App. at 224  ; see also Kahana, 24 Vet. App. at 440.

Additionally, the Veteran specifically denied having any right elbow symptoms prior to his 2007 diagnosis in his May of 1983 Military Entrance Processing Station  physical, his January1989 physical, and his 2004 retirement physical examinations.  The Board considers these statements lay statements submitted for purposes of medical treatment.  Furthermore, he did not mention a prior right elbow injury during extensive treatment history from 1982 to 2004.  Thus, there is affirmative lay and medical evidence showing that he did not have right elbow symptoms for many years after his service, which is inconsistent with the Veteran's later assertions that he experienced right elbow pain since his service in the 1980s.  The Board finds these records especially probative.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

Therefore, the separation examination is accepted as the credible and accurate account of whether the Veteran had symptoms of a right elbow disability during service.  In either event, the credible evidence does not establish an in-service incurrence or injury.  In the absence of credible evidence of an in-service event, there can be no credible nexus evidence linking any current disability to the unsubstantiated in-service event.  Therefore, the Veteran's claim fails.

There is also no competent evidence or opinion even suggesting that there exists a medical nexus between any currently diagnosed right elbow disorder and service.  
Although the VA examiner emphasized that there was an inability to establish service connection based upon silence for this condition in the Veteran's STRs, this does not render the opinion inadequate.  A VA examiner must consider the Veteran's lay statements regarding the incurrence of a disorder, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  However, in the present case, as discussed in detail below, the Board finds that the Veteran's lay statements regarding continuity of symptoms cannot be deemed credible.  

Implicit in the examiner's rationale was that if the Veteran's right elbow symptoms had been significant, he would have sought follow-up treatment.  Moreover, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, an adequate medical report must rest on correct facts and reasoned medical judgment so as to inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008) (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion").  Overall, the VA medical opinions are thorough, supported by an explanation, based on a review of the claims folder and examination of the Veteran, and supported by the Veteran's medical records.  There is no contrary medical opinion of record.

Although the VA examiner emphasized that there was an inability to establish service connection based upon silence for this condition in the Veteran's STRs, this does not render the opinion inadequate.  A VA examiner must consider the Veteran's lay statements regarding the incurrence of a disorder, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  However, in the present case, as discussed in detail above, the Board finds that the Veteran's lay statements regarding in-service onset and continuity of symptoms cannot be deemed credible.

The Board also acknowledges the Veteran's assertions that his right elbow disorder is related to his physical labor in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. at 435, as to the specific issue in this case, the etiology of a right elbow condition falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed right elbow arthritis is related to his military service requires medical expertise that the Veteran has not demonstrated because arthritis can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current right elbow is related to his in-service daily activities.

The Board has also considered whether service connection is warranted on a presumptive basis.  However, based upon the evidence presented above, the Board finds that the Veteran's lay statements that elbow pain manifested itself in the 1980s to be outweighed by the Veteran's statements in all of his medical exams of record prior to 2007.  As stated previously, the Board affords more probative weigh to the Veteran's statements in his exams prior to 2007, because these statements were made for the purpose of medical treatment.  As such, presumptive service connection as a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's diagnosed right elbow disability was sustained in military service, or within a year of his service.  In this regard, the Board finds the VA opinions to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  

As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Finally, the Board notes the Veteran's contention that his left elbow disorder is secondary to his service-connected disabilities.  In this regard, the Veteran does not proffer, nor does a review of the record reflect, evidence indicating that his left elbow disorder, including arthritis, was caused by, or has progressed at an abnormally high rate due to, his service-connected disabilities.  38 C.F.R. § 3.310 (2016).  As there is no confirming evidence, to include the April 2016 report of VA (DBQ) examination, to support the Veteran's mere generalized lay assertion to the contrary, the Board need not address any further the matter of secondary service connection.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

While the Board is sympathetic to the Veteran's claims, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding that the Veteran's current right elbow condition is of service origin.  Accordingly, the Board determines that the claim of entitlement to service connection for a right elbow disability must be denied.  In reaching this determination, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for a right elbow disability to include arthritis is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


